 


110 HCON 22 IH: Expressing the sense of Congress that the President should provide notice of withdrawal of the United States from the North American Free Trade Agreement (NAFTA).
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 22 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Goode (for himself and Mr. Jones of North Carolina) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should provide notice of withdrawal of the United States from the North American Free Trade Agreement (NAFTA). 
 
 
Whereas, according to the Department of Commerce, United States trade deficits with Canada and Mexico have significantly widened since the implementation of the North American Free Trade Agreement (NAFTA); 
Whereas, according to the Department of Labor, 1,800,000 workers have applied for trade adjustment assistance as a result of jobs lost because of NAFTA; 
Whereas future unrestricted foreign trucking into the United States can pose a safety hazard due to inadequate maintenance and inspection, and can act collaterally as a conduit for the entry into the United States of illegal drugs and terrorist activities; and 
Whereas the economic and physical security of the United States is impaired by the potential loss of control of its borders attendant to the full operation of NAFTA: Now, therefore, be it
 
That it is the sense of Congress that the President should provide written notice of withdrawal of the United States from the North American Free Trade Agreement (NAFTA) in accordance with Article 2205 of the Agreement. 
 
